DUGGAN, Justice,
dissenting.
I respectfully dissent. The only issue involved in this appeal is whether the loss of two jury notes to the court, and the court’s written answers to those inquiries, requires the court to grant a new trial. The court granted a new trial for the stated reason “that two jury questions sent out by the jury to the trial judge during the course of the jury deliberations and the court’s response to the two jury notes have disappeared or been lost and cannot be made a part of the record; said plaintiff’s motion for new trial is granted upon the above-stated grounds and none other...” The respondent, although objecting to the trial court’s filing of supplemental findings concerning the content of the notes and answers to the notes, has not suggested in any manner that the findings of the content of these instruments are erroneous. Thus, the content of the instruments is not at issue.
Rule 376 of the Texas Rules of Civil Procedure provides an inclusive list of items that must be included in a complete transcript for appellate purposes; that rule makes no mention of communications with the jury.
Nor do Rules 265 and 266 of the Texas Rules of Civil Procedure, pertaining to communications between the court and jury during jury deliberations, indicate that written communications between the court and jury must be made a part of the transcript.
I cannot agree with the majority’s statement in its opinion that “it is obvious from the trial court’s granting of a new trial that the trial court was of the opinion that the loss of the jury notes was of such magnitude that the appellate court, without a complete record, could not perceive the true picture of what occurred during the course of the trial.” If the trial court had been of the opinion that the loss of written communications between the court and jury prejudiced or harmed any party and caused an injustice, it could have made a finding to that effect as a basis for determining the missing notes to be necessary on appeal, or it could simply have granted a new trial without stating any reasons. To the contrary, however, it entered a precisely worded order granting a new trial solely on the basis that a new trial was required because of the loss of the original communications between the court and jury.
The record clearly shows that the trial court concluded as a matter of law that the missing jury notes per se made the record incomplete.
I am of the opinion that the trial court made an erroneous judgment on the law and that its order for a new trial constituted an abuse of its discretion. The relators have complied with the rules of civil procedure by obtaining findings from the court as to the content of the missing instruments. There being no indication that the respondent received an unfair trial, I would grant the relators’ petition for mandamus and order the trial court to set aside its order granting a new trial.